To compel respondent to file an information in the nature of a quo warranto.
The circuit judge granted the writ. Reversed, with costs of both courts, March 10, 1897.
Held, “before a prosecuting attorney can be compelled to in*1589stitute proceedings, at the instance of private citizens, to determine whether a municipal corporation has a legal existence, a prima facie case must be made out by affidavits of persons knowing the facts so clear and positive that perjury may be brought if any material allegation is false.
“The institution of such proceedings lies within the discretion •of the attorney-general or prosecuting attorney.
“Inasmuch as municipal corporations can exist only by legislative sanction, they cannot be dissolved or cease to exist except by legislative consent or pursuant to legislative provision.”